Citation Nr: 1725327	
Decision Date: 07/03/17    Archive Date: 07/18/17

DOCKET NO.  10-30 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to a compensable disability rating for right first metatarsophalangeal joint arthritis, claimed as a right foot condition. 

2. Entitlement to service connection for a right knee disability to include as secondary to service-connected disability of right first metatarsophalangeal joint arthritis.

3. Entitlement to service connection for a right hand disability, claimed as a right thumb condition. 


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert Batten, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1971 to December 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

In April 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge. A transcript of the hearing is on record.

In July 2015, the Board remanded this case for further development. The claim has now been returned to the Board for adjudication.  

The issue of entitlement to a compensable rating for first right metatarsophalangeal joint arthritis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. A right hand disability is not etiologically related to the Veteran's active duty.  

2. A right knee disability is not etiologically related to the Veteran's active duty and is not proximately due to or aggravated by a service-connected disability to include service-connected right foot disability.


CONCLUSION OF LAW

1.  A right hand disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

2. A right knee disability was not incurred in or aggravated by service, and is not secondary to a service-connected disability. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014), 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim, including apprising him or her of the information and evidence he or she is responsible for providing versus the information and evidence VA will obtain for him or her. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159 (b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

A May 2008 letter from the RO provided notice of the evidence required to substantiate the claim for service connection for a right knee disability and the claim for service connection of a right hand disability. Accordingly the Board finds that VA met its duty to notify the Veteran. 

VA has a duty to assist the Veteran in the development of his claim. This duty includes assisting the Veteran in obtaining service medical records, treatment records, and providing medical examinations when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 
 
The RO obtained the Veteran's service treatment records, post-service VA treatment records and Social Security Administration (SSA) records.

In addition, the Veteran underwent a VA knee examination in July 2008 and December 2015. The Veteran underwent a VA hand examination in December 2015. The Veteran also underwent a pension general medical examination in April 2014. These examinations are in the record. 

Also of record and considered in connection with this appeal is the transcript of the April 2015 Board hearing. The Veteran was provided an opportunity to set forth his contentions with respect to the issue of a compensable rating for his right foot disability and entitlement to a service connection for his right hand disability, to the undersigned Veterans Law Judge (VLJ). In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103 (c)(2) requires that the RO Decision Review Officer or VLJ who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Here, during the April 2015 hearing, the undersigned VLJ enumerated the issues on appeal about which the Veteran sought to testify. Information was solicited regarding an in-service injury to the Veteran's right knee. The VLJ also solicited information regarding an in-service hand injury. Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained. Id. at 497. As such, the Board finds that, consistent with Bryant, the undersigned VLJ complied with the duties set forth in 38 C.F.R. 3.103 (c)(2), and the hearing was legally sufficient.

As noted in the introduction, the claim has been remanded for further development. In reviewing the record, the Board finds substantial compliance with the remand directives as concerns the issues of entitlement to service connection for a right knee disability and entitlement to service connection for a right hand disability. See Dyment v. West, 13 Vet. App. 141 (1999).

Accordingly the Board finds that the VA has met its duty to assist the Veteran with his claim.

II. Service Connection 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). The second and third elements may be established by showing continuity of symptomatology for certain specified diseases. Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology." Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection. 38 C.F.R. § 3.303 (b). 

Where a veteran served continuously for ninety days or more during a period of war or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of ten percent within one year of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. The disease need not be diagnosed within a presumptive period, it must be shown by acceptable medical or lay evidence, that there were characteristics manifestations of the disease to the required degree during that time. Id. 

In addition service connection is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability. 38 C.F.R. § 3.310 (a) and (b); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his or her current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability. Id. at 1076; see also 38 U.S.C.A. § 7104 (a). Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence. Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the veteran, and the veteran's demeanor when testifying at a hearing. See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

III. Right Hand Disability 

The Veteran had active service from July 1971 to December 1973. The Veteran's service treatment records noted that in August 5, 1972 the Veteran had a laceration of the flexor surface of the right index finger and a laceration with skin avulsion of the flexor surface on the third finger. The laceration was less than 1 percent of the third finger, and the Veteran received stitches for the wound. The Veteran underwent an x-ray of his hand which found no fractures or dislocations. On August 7, 1972, the Veteran had his dressing on his fingers changed and the service treatment records noted that the fingers looked good. On August 8, 1972 the Veteran had another dressing change, and the service treatment records noted that there was slight drainage. Finally, on August 10, 1972, the Veteran had a dressing change, and the service treatment records noted that the wound was granulating well.  

The Veteran's post-service records show that the Veteran reported bilateral hand pain in December 2005, and he was diagnosed with bilateral tenosynovitis. In March 2009, during a hand examination the Veteran's medical provider noted that the Veteran had bilateral carpal tunnel syndrome and triggering in the right and left ring finger. In July 2009, the Veteran's post-service treatment records note a diagnosis of bilateral trigger fingers, and the Veteran received injections in both hands, which decreased pain and locking in his fingers. In August 2009, treatment records noted that he complained of chronic bilateral thumb pain. The Veteran reported that he had injured one his hands in a forklift accident around 2003 and had an accident in the Navy in his right hand. In February 2010, the Veteran complained of bilateral hand pain.

In April 2014, the Veteran underwent a pension general medical examination. The examiner diagnosed the Veteran with carpal tunnel syndrome. The Veteran reported pain in his hands, and numbness and tingling in his fingers for many years. The Veteran reported he had a median nerve release from tendon pressure done in 2012 and that his symptoms were better but not completely gone. He stated he still had difficulty holding things in his hands. 

The Veteran underwent a VA hand examination in December 2015. The VA examiner diagnosed the Veteran with trigger finger on the right hand. During the examination the Veteran reported that he had a right thumb injury in-service. He stated that he cut his thumb and right middle finger, and had stiches placed in his hand. The Veteran reported that he had functional loss of his right hand, including trouble gripping things and opening a jar. Following examination of the Veteran's right hand, the December 2015 VA examiner opined that Veteran's hand disability was less likely than not incurred or caused by the claimed in-service injury. The examiner reasoned that the Veteran had a laceration in-service with stitches placed in the right long finger, however there is no evidence of any residual disability to his right index and long finger. The examiner further reasoned that Veteran's carpel tunnel syndrome and trigger fingers are unrelated to the resolved laceration in 1972. The examiner opined that the Veteran's symptoms are likely related to his carpal tunnel syndrome. 

The Veteran testified in an April 2015 Travel Board hearing. The Veteran stated that he injured his hand in 1972 in a washing machine accident. The Veteran stated that he did not seek treatment for his hand for a few of years after leaving service. The Veteran stated that his injury caused nerve damage to his hand and that he had surgery in 2013. The Veteran testified that he had been complaining about his right hand since around 1998.  The Veteran stated that he was receiving shots for his hand. The Veteran stated that he had symptoms since 1973, but they were not severe. 

The Veteran's statement that he experienced some symptoms since service and they worsened in 1998 is competent and credible, and provides some probative weight. However, the Veteran's statement that his injury in-service caused nerve damage is not competent.  A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived or experienced, were directly through the senses. Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness).The Veteran is not competent to determine if his accident caused any residuals including any nerve damage in his hand. 

The Board finds that the Veteran has a current right hand disability because he was diagnosed with trigger finger and bilateral carpal tunnel syndrome in 2005. The Board finds that the Veteran had an injury in-service because his service treatment records note a laceration that required stitches in 1972. However, the Board finds no nexus between the Veteran's current disability and his injury in service because the December 2015 medical examination opined that it was less likely than not that the Veteran's laceration caused these symptoms. Even though the Veteran stated that he has had some symptoms since leaving service, there is no probative evidence linking his right hand injury to his current bilateral carpal tunnel syndrome and trigger finger, or in fact, linking any of those reported symptoms to a current service-related disability. 

For the reasons set forth above, the Board finds that there is a preponderance of the evidence against finding that a right hand disability was incurred in service. The benefit-of-the-doubt rule does not apply, and entitlement to service-connection for a right hand disorder is denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert, 1 Vet. App. at 55.

IV. Right Knee Disability

The Veteran is claiming service connection for a right knee disability. The Veteran's service treatment records show that the Veteran reported right knee pain in February 1972, and was prescribed an ace bandage for his knee.

The Veteran's post-service treatment records from October 2005 document right knee pain; the records note a May 2001 x-ray that includes a diagnosis of moderate to severe degenerative joint disease. In October 2007, medical records note that the Veteran had knee pain and a history of osteoarthritis. The Veteran stated that the pain had gotten steadily worse. In March 2008, the medical records report that Veteran sought treatment for increased pain. The Veteran was diagnosed with right knee osteoarthritis and osteochondromatosis. In a March 2008 orthopedic surgery outpatient note, the Veteran complained that he had knee pain for quite some time and that he had no trauma. Imaging diagnostic test in March 2008 demonstrated severe right knee degenerative joint disease in the right knee. In June 2009, the Veteran was diagnosed with right knee degenerative joint disease with an ACL tear and degenerative tear. Between March 2009 and April 2009, the Veteran underwent three hyalgan injections on his right knee. In May 2011, the Veteran underwent a total right knee replacement. The surgical notes indicate a past meniscectomy from many years ago.

In July 2008, the Veteran underwent a VA knee examination. The examiner opined that the Veteran's knee condition pre-existed service because the injury occurred in 1977. The July Board 2015 remand found that the examination was inadequate because the factual basis for the VA examiner's opinion was inaccurate; the Veteran had active service before 1977.  See Reonal v. Brown, Vet. App. 458, 461 (1993). The examination did document a knee injury in college which he had an open meniscectomy of the medial aspect of the right knee. 

In April 2014, the Veteran underwent a general medical pension examination. The examiner diagnosed the Veteran with right knee replacement. During the examination the Veteran reported that in 1972 a pallet crushed his right knee. The Veteran reported that pain started in his right knee in 1999 and gradually got worse, and that he received a knee replacement in 2011. The Veteran stated that he still had some pain behind his right knee.

In December 2015, the Veteran underwent a VA knee examination. The examiner diagnosed the Veteran with right knee joint osteoarthritis. During the examination the Veteran reported that a pallet fell on his leg injuring his knee. The Veteran reported that his knee continued to bother him. The Veteran had abnormal range of motion in both knees. The Veteran experienced additional functional loss from pain with repetitive use of his knee. The Veteran lost muscle strength from his knee disability, but did not have muscle atrophy. The Veteran did not have joint instability. The Veteran used a cane on a regular basis. Imagining of the Veteran's knees revealed that he had traumatic arthritis in both knees. The Veteran had functional impacts of inability to work involving walking, climbing, or prolonged standing.

The December 2015 VA examiner opined the Veteran's knee disability was less likely than not incurred in service or caused by the claimed in-service injury. The examiner reasoned that the Veteran was treated for a knee contusion in 1972, from which he recovered. The examiner further explained that there is no mention of continued symptoms documented in the service records and that there was no evidence of continuum of care for his knee condition. The examiner stated that there is documentation of a knee injury in 1977, after he was separated from service and a subsequent meniscectomy. The examiner further opined that the Veteran's knee condition is less likely than not proximately due to or the result of the Veteran's service connected foot condition. The examiner reasoned that the Veteran has no disability due to his right first metatarsophalangeal joint arthritis. The examiner explained that foot arthritis does not cause knee arthritis; therefore the Veteran's service-connected foot is not the cause of the Veteran's right knee osteoarthritis.  The examiner also opined that the Veteran's knee disability was not aggravated beyond its natural progression by the Veteran's service-connected foot condition. The examiner reasoned that the Veteran's foot arthritis does not cause him any disability, therefore did not worsen his right knee beyond its natural progression. 

In April 2015, the Veteran testified at a Board hearing that he injured his right knee sometime in 1971. The Veteran stated he went to sick call. The Veteran stated he received medication and that he was given light duty. The Veteran stated that he complained about his knee since leaving service. The Veteran testified that he sought medical treatment for his knee a few years after leaving service. The Veteran stated that his knee would cause him to fall because it would buckle. The Veteran testified that he had a college injury that tore ligaments in his right knee. The Veteran stated he had knee surgery to repair the torn ligaments sometime in 1975 or 1976.  During the Board hearing, the Veteran's representative stated that the Veteran injured his right knee in-service when he was pinned by a falling pallet. The representative stated that Veteran's service-connected foot disability and the Veteran's knee disability are linked because they derived from the same pallet accident.  

The Board finds that the Veteran's statements that concern the history of the Veteran's knee condition competent. However, the Veteran's statement that he had knee pain since leaving service is inconsistent with other statements he made. The Veteran stated in an April 2014 VA examination that pain in his right knee did not begin until 1999. Therefore, Veteran's statement that he had pain since leaving service does not have probative weight. The Veteran's representative's statement that the same incident that caused the Veteran's service-connected foot injury is the same injury that caused the Veteran's current disability is not competent. The Veteran's representative does not have a medical expertise and providing an etiology opinion concerning severe degenerative joint disease requires medical expertise. See Jandreau, 492 F. 3d at 1377. 

The Board finds that the Veteran has a current disability of severe end stage right knee medial compartment osteoarthritis. The Board finds that the Veteran had an injury in-service because the Veteran's service treatment records document a complaint of knee pain in August 1972. However, the Board finds that there is no nexus between the Veteran's current disability and the injury that occurred in service because the December 2015 medical examination opined that it was less likely than not that the Veteran's knee injury is related to his current disability. There is no competent evidence that the Veteran's degenerative joint disease is related to his injury in service. Therefore, service connection on a direct bases is not warranted.  

The evidence in the record does not show that the Veteran's degenerative joint disease manifested within one year separation of service. Though the Veteran stated he had knee problems since leaving service this evidence is not probative and there is no evidence he was diagnosed with degenerative arthritis of knee until 2001. Therefore, service connection for arthritis may not be presumed. 38 C.F.R. §§ 3.307, 3.309.

The Board also finds that the Veteran's current knee disability is not proximately due to or aggravated by the Veteran's service-connected foot disability. The only probative evidence of record is a VA medical opinion that Veteran's foot condition is less likely than not caused or aggravated the Veteran's knee condition because foot arthritis does not cause traumatic knee arthritis and in this case, there was also no evidence that the Veteran's right first toe disability worsened any right knee arthritis.  

For the reasons set forth above, the Board finds that there is a preponderance of the evidence against finding that a right knee disability was incurred in service or is proximately due to or aggravated by service-connected disability. The benefit-of-the-doubt rule does not apply, and entitlement to service-connection for a right knee disorder is denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for a right hand disability, claimed as a right thumb disability, is denied.

Entitlement to service connection for a right knee disability to include as secondary to service-connected disability, is denied. 


REMAND

A remand is required again in this case as to the increased rating issue. Although the Board sincerely regrets the additional delay, it is necessary to ensure the Veteran is given every possible consideration. 

The Veteran was service-connected for right first metatarsophalangeal joint osteoarthritis claimed as a right foot condition in a March 2008. The RO did not assign a compensable rating for the Veteran's right foot condition. The RO determined the rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003-5284. 

The Court, in Correia v. McDonald, 28 Vet. App 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. However, VA's Office of General Counsel has stated that Diagnostic Code 5284 is a more general diagnostic code under which a variety of foot injuries may be rated; that some injuries to the foot, such as fractures and dislocations for example, may limit motion in the subtalar, midtarsal, and metatarsophalangeal joints; and that other injuries may not affect range of motion. Thus, VA's General Counsel concluded that, depending on the nature of the foot injury, Diagnostic Code 5284 may involve limitation of motion and therefore require consideration under 38 C.F.R. §§ 4.40, 4.45, and the DeLuca case. See VAOPGCPREC 9-98 (Aug. 14, 1998) Deluca v. Brown, 8 Vet. App. 202, 206-07 (1995). The present case may involve limitation in motion of the metatarsophalangeal joints, therefore joint testing pursuant to C.F.R. § 4.59 is required.

The Veteran underwent a foot examination in December 2015. The examiner noted pain during the physical examination. However, the examiner did not include joint testing for pain on both active and passive motion or pain in weight-bearing and nonweight-bearing. The examiner did opine to limitation of motion of both feet, however did not provide range of motion measurements of the feet. Therefore, the December 2015 examination is inadequate and a remand is necessary for a new examination in keeping with Correia.

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain any updated medical records pertaining to the Veteran's right foot disability. 

2. Schedule the Veteran for a VA examination to determine the severity of his right foot disability. In accordance with Correia, the range of motion and pain levels should be tested actively and passively, in weight-bearing, nonweight-bearing, and after repetitive use. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so. 

a. The extent of any weakened movement, excess fatigability and incoordination should also be described by the examiner. The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. 

b. The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups. The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.

c. The examiner should express an opinion on the severity (mild, moderate, or severe) of the Veteran's right first metatarsophalangeal joint arthritis. 

A complete rationale for any opinion expressed must be provided. If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal. If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


